 

Exhibit 10.5

 

FIRST AMENDMENT AND CONSENT

TO

SECOND AMENDED AND RESTATED

SENIOR SUBORDINATED REVOLVING CREDIT AGREEMENT

 

THIS FIRST AMENDMENT AND CONSENT TO SECOND AMENDED AND RESTATED SENIOR
SUBORDINATED REVOLVING CREDIT AGREEMENT (this “First Amendment”) is made and
entered into March 26, 2009, by and among CLARIENT, INC, a Delaware corporation
(“Borrower”), and SAFEGUARD DELAWARE, INC., a Delaware corporation (the
“Lender”).  Capitalized terms used but not defined herein shall have the
meanings given to them in that certain Second Amended and Restated Senior
Subordinated Revolving Credit Agreement (the “Agreement”) dated February 27,
2009, by and between Borrower and Lender.

 

WHEREAS, Borrower anticipates the initial closing of a Capital Transaction on
March 24, 2009 (the “Oak Transaction”), pursuant to which Borrower will issue to
Oak Investment Partners XII, Limited Partnership (“Oak”), shares of Borrower’s
Series A Convertible Preferred Stock, par value $0.01 per share (the “Series A
Preferred Stock”); and

 

WHEREAS, the Oak Transaction contemplates the issuance and sale of such shares
of Series A Preferred Stock to Oak in two or more closings, the proceeds of
which are anticipated to be sufficient to fully repay any remaining Outstanding
Amounts under the Agreement; and

 

WHEREAS, in light of the Oak Transaction the Borrower and Lender desire to
modify certain terms of the Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.               Consents and Waivers.  Lender hereby consents to Borrower
entering into the Oak Transaction (including the termination of the Comerica
Agreement), and waives the application of Section 2.7(b)(iv) as to the initial
closing of the Oak Transaction.  For the avoidance of doubt, this consent and
waiver does not extend to any other closing pursuant to the Oak Transaction, or
any other Capital Transaction.  Lender hereby further consents to Borrower
entering into that certain Registration Rights Agreement with Oak dated of even
date herewith (the “Oak Registration Rights Agreement”) in connection with the
Oak Transaction and hereby (i) waives, in accordance with that certain Amended
and Restated Registration Rights Agreement, dated February 27, 2009, between
Borrower and certain Affiliates of Lender (the “Existing Registration Rights
Agreement”), any right granted under the Existing Registration Rights Agreement
to have any of the Lender’s or its Affiliates’ Registrable Shares registered
and/or sold under the Registration Statement (as defined in the Oak Registration
Rights Agreement), except as set forth in Section 8(c)(ii) of the Oak
Registration Rights Agreement and (ii) consents to the granting of piggyback
registration rights to Oak and its permitted transferees as set forth in
Section 8(c)(i) of the Oak Registration Rights Agreement..

 

2.               Prepayment.  Borrower shall remit to Lender $14,000,000 from
the proceeds of the initial closing of the Oak Transaction, which amount shall
constitute a prepayment of Outstanding Amounts under the Agreement.

 

--------------------------------------------------------------------------------


 

3.               Amendment of Commitment.  Effective upon receipt of the payment
specified in Section 2 hereof, the definition of “Commitment” in the Agreement
shall be amended and restated to read in its entirety as follows:

 

“Commitment” means the maximum aggregate principal amount which may be borrowed
hereunder (inclusive of those amounts borrowed under the Prior Mezzanine
Facility), being, as of the date hereof, $10,000,000.

 

4.               Amendment of Section 2.7(b)(v).  Effective upon the termination
of the Comerica Agreement, the first sentence of Section 2.7(b)(v) of the
Agreement shall be amended and restated to read in its entirety as follows:

 

“Borrower shall at all times maximize its borrowings under the Gemino Capital
Facility.”

 

Except as expressly set forth above, no amendment, consent or waiver is intended
by Borrower or Lender.  This First Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Undersigned have executed this First Amendment as of the
date first written above.

 

LENDER:

 

BORROWER:

 

 

 

SAFEGUARD DELAWARE, INC.

 

CLARIENT, INC.

 

 

 

 

 

 

By:

/s/ Peter J. Boni

 

By:

/s/ Ronald A. Andrews

Name:

Peter J. Boni

 

Name:

Ronald A. Andrews

Title:

President

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------